DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “a third coil” as being disposed with a first and second capacitor between the third coil and the third branching terminal. It is not clear if the “a third coil” is the same as the third coil of claim 1, nor is it clear which “third coil” is referred to by “the third coil” in claim 13.
For examination purposes, “a third coil” will be interpreted as --a fourth coil--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukunaga (US PGPub 20060268811), as cited by applicant, in view of Takase (US PGPub 20100231328)
As per claim 1:
Fukunaga discloses in Fig. 8:
A triplexer comprising: 
a common terminal (port 40), 
a first branch terminal (output port 41), 
a second branch terminal (output port 42), 
and a third branch terminal (output port 43); 
a first filter (1), a second filter (2), and a third filter (3) in the triplexer, the first filter being connected to a path extending from the common terminal to the first branch terminal, the second filter being connected to a path extending from the common terminal to the second branch terminal, and the third filter being connected to a path extending from the common terminal to the third branch terminal; 
a first inductor (first phase shifter 11, which may be an inductor, para [0097]) connected between the common terminal and the first filter; a second inductor (second phase shifter 12, which may be an inductor, para [0097]) connected between the common terminal and the second filter; and a third inductor (third phase shifter 13, which may be an inductor, para [0097]) connected between the common terminal and the third filter; 
Fukunaga does not disclose:
A multilayer triplexer
a multilayer body including substrate layers stacked on one another;
a common terminal, a first branch terminal, a second branch terminal, and a third branch terminal on a surface of the multilayer body;
a first filter, a second filter, and a third filter in the multilayer body
the first, second, and third inductors are coils,
wherein the first, second, and third coils each include a coil conductor pattern between ones of the substrate layers of the multilayer body; 
and the coil conductor pattern of the first coil, the coil conductor pattern of the second coil, and the coil conductor pattern of the third coil do not overlap each other when the multilayer body is viewed in a direction in which the substrate layers are stacked on one another.
Takase discloses in Fig. 6:
A multilayer triplexer comprising: a multilayer body (dielectric substrate 24) including substrate layers (S1-S13) stacked on one another;
a common terminal (12), a first branch terminal (14a), a second branch terminal (14b), and a third branch terminal (14c) on a surface (bottom) of the multilayer body;
a first filter (low-pass filter 18b), a second filter (low-pass filter 18a), and a third filter (high-pass filter 16) in the multilayer body (formed in inductor forming region 36 and capacitor forming region 34);
wherein inductors are formed as coils, and each coil includes a coil conductor pattern between ones of the substrate layers of the multilayer body ([0080]); and each coil pattern does not overlap with coil patterns of different coil when the multilayer body is viewed in a direction in which the substrate layers are stacked on one another (overlapping inductor-forming electrodes are used to form a single inductor, [0080]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the triplexer of Fukunaga within a multilayer body wherein common and branch terminals are formed on the bottom surface of the multilayer body, the triplexer filters are formed at least partially within the multilayer body, and the inductors are formed as coils such that the first, second, and third coils each include a coil conductor pattern between ones of the substrate layers of the multilayer body; and the coil conductor pattern of the first coil, the coil conductor pattern of the second coil, and the coil conductor pattern of the third coil do not overlap each other when the multilayer body is viewed in a direction in which the substrate layers are stacked on one another, as a known in the art method of physically forming a triplexer circuit using known in the art manufacturing techniques that provides the benefit of enabling an increase in Q factor of the inductors, as taught by Takase ([0087]), and to further provide the benefit of maintaining isolation between the inductors, as is well-understood in the art (sidelong separation increases isolation, and reduces inductive coupling).
	
	As per claim 2:
	Fukunaga does not disclose:
the first coil, the second coil, and the third coil each have a winding axis parallel or substantially parallel to the direction 29in which the substrate layers are stacked on one another.
	Takase discloses in Fig. 6:
Inductors being formed as coils having a winding axis that is parallel or substantially parallel to the direction 29in which the substrate layers are stacked on one another ([0080]).
	As a consequence of the combination of claim 1, the first coil, the second coil, and the third coil each have a winding axis parallel or substantially parallel to the direction 29in which the substrate layers are stacked on one another.

	As per claim 3:
	Fukunaga does not disclose:
the coil conductor pattern of at least one of the first, second, and third coils includes a first coil conductor pattern and a second coil conductor pattern between respective ones of the substrate layers and are U-shaped; 
the first coil conductor pattern partially overlaps the second coil conductor pattern in a width direction when the multilayer body is viewed in the direction in which the substrate layers are stacked on one another; 
and the second coil conductor pattern partially overlaps the first coil conductor pattern in the width direction when the multilayer body is viewed in the direction in which the substrate layers are stacked on one another.
Takase discloses in Fig. 6:
A coil conductor pattern (inductor forming electrode 52C) includes a first coil conductor pattern (electrode 52a3) and a second coil conductor pattern (electrode 52b3) between respective ones of the substrate layers (dielectric layers S7 and S8) and are U-shaped; 
the first coil conductor pattern partially overlaps the second coil conductor pattern in a width direction when the multilayer body is viewed in the direction in which the substrate layers are stacked on one another; 
and the second coil conductor pattern partially overlaps the first coil conductor pattern in the width direction when the multilayer body is viewed in the direction in which the substrate layers are stacked on one another.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the at least one of the first, second, and third coils as a first U-shaped coil conductor pattern and a U-shaped second coil conductor pattern between respective ones of the substrate layers in the manner of Takase as an art-recognized inductor pattern, as taught by Takase) able to perform the same function.
	As a consequence of the combination, the first coil conductor pattern partially overlaps the second coil conductor pattern in a width direction when the multilayer body is viewed in the direction in which the substrate layers are stacked on one another; 
and the second coil conductor pattern partially overlaps the first coil conductor pattern in the width direction when the multilayer body is viewed in the direction in which the substrate layers are stacked on one another.

	As per claim 4:
	Fukunaga does not disclose:
the multilayer body is viewed in the direction in which the substrate layers are stacked on one another, the coil conductor pattern of one of the first to third coils encloses a region whose area is larger than an area of a region enclosed by the coil conductor pattern of any other coil and includes a third coil conductor pattern and a fourth coil conductor pattern between respective ones of the substrate layers and are U- shaped; and the third and fourth coil conductor patterns entirely overlap each other in a width direction.
Takase discloses in Fig. 6:
When a multilayer body (dielectric substrate 24) is viewed in the direction in which the substrate layers are stacked on one another, a coil conductor pattern (inductor forming electrode 52C) includes a third coil conductor pattern (electrode 52a3) and a fourth coil conductor pattern (electrode 52b3) between respective ones of the substrate layers (dielectric layers S7 and S8) and are U-shaped; and the third and fourth coil conductor patterns entirely overlap each other in a width direction (as seen in Fig. 6).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the at least one of the first, second, and third coils as a first U-shaped coil conductor pattern and a U-shaped second coil conductor pattern between respective ones of the substrate layers in the manner of Takase as an art-recognized inductor pattern, as taught by Takase) able to perform the same function.
	It would have been further obvious for the coil conductor pattern of one of the first to third coils encloses a region whose area is larger than an area of a region enclosed by the coil conductor pattern of any other coil, as the enclosed region of a coil inductor is a design parameter that alters the magnetic flux of the inductor, and thus the inductance of the coil, such that the size of the areas enclosed by the coils affects the impedance of the coil for impedance matching, as per Fukunaga ([0104]).

	As per claim 5:
	Fukunaga does not disclose:
		the first filter, the second filter, and the third filter are LC filters.
	Takase discloses in Fig. 2:
The use of LC filters (high-pass filter 16, low-pass filter 18a, low-pass filter 18b) in triplexers.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use LC filters for the first, second, and third filters of the triplexer of the combination as an art-recognized method of forming filters such as high-pass and low-pass, as disclosed by Takase, and as band pass filters, as is well-known in the art, that provide the benefit of a known pass band behavior that may be implemented in passive components that are incorporated into triplexers, as is well-understood in the art and as taught by Fukunaga ([0001]).

	As per claim 7:
	Fukunaga does not disclose:
the surface of the multilayer body on which the common terminal, the first branch terminal, and the second branch terminal are provided is a bottom surface of the multilayer body.
	Takase discloses in Fig. 6:
the surface of the multilayer body on which a common terminal, a first branch terminal, and a second branch terminal are provided is a bottom surface of the multilayer body.
	As a consequence of the combination of claim 1, the surface of the multilayer body on which the common terminal, the first branch terminal, and the second branch terminal are provided is a bottom surface of the multilayer body.

	As per claim 8:
Fukunaga does not disclose:
		a directional marker on an upper surface of the multilayer substrate.
	Takase discloses in Fig. 6:
a directional marker (mounting electrode 46) on an upper surface of a multilayer substrate.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide directional markers such as mounting electrodes on an upper surface of the multilayer substrate so as to provide for connectivity of acoustic filters such as SAW filters as taught by Takase ([0060]).

	As per claim 9:
	Fukunaga discloses:
The filter bands of the triplexer are different from one another ([0011]), the first filter has a pass band in a frequency range of about 617 MHz to about 960 MHz (low pass with a cutoff of 900 MHz [0133]); the second filter is a band-pass filter in a frequency range of about 1,427 MHz to about 2,690 MHz ([0134]); and the third filter is a band-pass filter in a frequency range of about 3,300 MHz to about 3,800 MHz (high pass filter w/ a cutoff of 1.85 GHz, [0135]).
	Fukunaga does not disclose:
the first filter is a band-pass filter in a frequency range of about 617 MHz to about 960 MHz; and the third filter is a band-pass filter in a frequency range of about 3,300 MHz to about 3,800 MHz.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the first and third filters as bandpass filters in a frequency range of about 617 MHz to about 960 MHz and about 3,300 MHz to about 3,800 MHz, respectively, as bandpass filters are art-recognized filter configurations that may be used in triplexers for specific frequencies that can reduce interference from other bands, and as the frequency ranges correspond to art-recognized frequency bands, where frequency band selection for a filter in a triplexer is a design parameter that provides the benefit of enabling communication for specific wireless communication bands, as is well understood in the art.

	As per claim 10:
	Fukunaga discloses:
at least one of the first, second, and third coils is configured to provide impedance matching ([0099]).

	As per claim 14:
	Fukunaga does not disclose:
the common terminal, the first branching terminal, the second branching terminal, and the third branching terminal are each made mainly of at least one of copper, silver, aluminum, a copper alloy, a silver alloy, or an aluminum alloy.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the common and branching terminals mainly from at least one of copper, silver, aluminum, a copper alloy, a silver alloy, or an aluminum alloy, as an art-recognized conductive material used for forming electrical circuits that provides the benefit of a low resistivity and well-understood thermal behavior, as is well-understood in the art.

Claims 6 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Fukunaga (US PGPub 20060268811), as cited by applicant, in view of Takase (US PGPub 20100231328) as applied to claims 1 above, and further in view of Tanaka (US PGPub 20180226952).
	The resultant combination discloses the multilayer of triplexer of claim 5, as rejected above.
	As per claim 6, the resultant combination does not disclose:
the substrate layers are made of low-temperature co-fired ceramics.
	Tanaka discloses low-temperature co-fired ceramics as an art-recognized dielectric substrate used in circuits.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the generic dielectric of the resultant combination with low-temperature co-fired ceramics as an art-recognized alternative/equivalent dielectric material able to provide the same function that further provides the benefit of known dielectric behavior.

	As per claim 11, the resultant combination does not disclose:
the first filter includes: fourth and fifth coils connected between the first coil and the first branch terminal; a first capacitor connected between a junction where the first and fourth coils are connected to each other and a ground; a second capacitor connected in parallel to the fourth coil; 31a third capacitor connected between a junction where the fourth and fifth coils are connected to each other and the ground; and a fourth capacitor connected in parallel to the fifth coil.
	Tanaka discloses in Fig. 8A:
		A low-pass filter ([0055]) including:
Fourth (inductor L2) and fifth coils (inductor L8) connected between an coil (inductor L7) of a matching circuit (12) and a terminal (T2); a first capacitor (C7) connected between a junction where the first and fourth coils are connected to each other and a ground; 
a second capacitor (C4) connected in parallel to the fourth coil; 31a third capacitor (C8) connected between a junction where the fourth and fifth coils are connected to each other and the ground; 
and a fourth capacitor (C6) connected in parallel to the fifth coil.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the first filter (a low-pass filter) of the resultant combination with the low-pass filter of Tanaka as an art-recognized alternative/equivalent able to perform the same function.
	As a consequence of the combination, the first filter includes: fourth and fifth coils connected between the first coil and the first branch terminal; a first capacitor connected between a junction where the first and fourth coils are connected to each other and a ground; a second capacitor connected in parallel to the fourth coil; 31a third capacitor connected between a junction where the fourth and fifth coils are connected to each other and the ground; and a fourth capacitor connected in parallel to the fifth coil.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Fukunaga (US PGPub 20060268811), as cited by applicant, in view of Takase (US PGPub 20100231328) as applied to claim 5 above, and further in view of Tsukamoto (US PGPub 20170214390).
The resultant combination discloses the multilayer of triplexer of claim 5, as rejected above.
As per claim 12:
The resultant combination does not disclose:
the second filter includes a first capacitor and fourth coil connected in this order between the second coil and the second branching terminal.
	Tsukamoto discloses in Fig. 1:
	A bandpass filter (20) comprising a first capacitor (C22) and a fourth coil (inductor L21) connected in this order between two terminals (port P21 and port P22).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the bandpass filter of the second filter of the resultant combination with the bandpass filter of Tuskamoto as an art-recognized alternative/equivalent bandpass filter able to provide the same function and able to be implemented in a triplexer (fig. 10).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Fukunaga (US PGPub 20060268811), as cited by applicant, in view of Takase (US PGPub 20100231328) as applied to claim 5 above, and further in view of Tsukamoto (US PGPub 20170179930).
	The resultant combination discloses the multilayer of triplexer of claim 5, as rejected above.
As per claim 13:
The resultant combination does not disclose:
the third filter includes a first and second capacitor and a fourth coil connected in this order between the third coil and the third branching terminal.
Tsukamoto discloses in Fig. 1:
	A high-pass filter (20) comprising a first capacitor (C22) and a second capacitor (C23) and a fourth coil (inductor L23) connected in this order between the two terminals (port 2 and port 4).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the highpass filter of the third filter of the resultant combination with the highpass filter of Tuskamoto as an art-recognized alternative/equivalent highpass filter able to provide the same function and able to be implemented in a triplexer (fig. 11).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Primary Examiner, Art Unit 2843